 



 [ex10-1_001.jpg]

 





January 30, 2018

 

Brands International Corporation

Attn: Mark Rubinoff, CEO

Via email

 

RE: Amend the 12-26-17 Letter of Intent Termination Date to March 20, 2018

 

Dear Mr. Rubinoff:

 

Novo Integrated Sciences, Inc., a Nevada corporation (“NIS”) and Brands
International Corporation are parties to the Letter of Intent, dated 12-26-17,
as attached hereto as Exhibit A (the “LOI”).

 

The purpose of this letter is to amend the LOI to extend the termination date
therein. As we have discussed, the “Termination Date” for all purposes under the
LOI is hereby amended to be March 20, 2018. The LOI, as amended herein, shall
remain in full force and effect.

 

We continue to look forward to working with you to complete the transaction
successfully and expeditiously. If the foregoing correctly sets forth your
understanding, please execute a copy of this Letter in the space set forth below
and return to me.

 

  Sincerely,         Novo Integrated Sciences, Inc.         By: /s/ Christopher
David   Name: Christopher David   Title: President         Agreed and accepted:
        Brands International Corporation         By: /s/ Mark Rubinoff   Name:
Mark Rubinoff   Title: Chief Executive Officer

 

11120 NE 2nd Street, Suite 200 Bellevue, WA 98004 USA

Phone: (206) 617-9797

www.novointegrated.com



 

   

P a g e | 2

 

Exhibit ‘A’

 



Letter of Intent

 



(Attached)

 

LOI filed in 8-K (dated 1-2-18)

 

   

   

 



